DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed on August 9, 2022 is respectfully acknowledged. Claims 1, 4-6, 12, 13, 41, 44, 46 and 47 are pending for examination.

Response to Arguments
3. 	Applicant’s arguments, see REMARKS, filed on August 9, 2022, with respect to the 35 U.SC. 103 rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
	
4.	Applicant’s arguments, see REMARKS, filed on August 9, 2022, with respect to the 35 U.SC. 103 rejection of claim 12 have been considered but are not persuasive.
	Applicant states that “even if Sandin discloses an array of sensors, the cited array of sensors are not sonar sensors for detecting side obtrusions”. However, Sandin discloses that calibrators 320 include sonar, acoustic, displacement-to-magnetic, or any other sensor capable of indicating the difference between taller uncut grass 22 and shorter mowed grass 24 (Col. 26, lines 31-47; FIGS. 1-3D).
	Applicant states that Sandin’s alleged general disclosure of controlling a robotic mower to stay within a predetermined area based on GPS, virtual walls, and/or beacon distance determination is not the same as or similar to measuring a distance from the mower body to a side obtrusion to navigate close to the side obtrusion without bumping the side obtrusion during trimming of the edge of the predefined operating area”, that “the claimed third sonar sensor is a part of the lawnmower and does not require additional devices such as boundary responders, beacons, or GPS satellites to sense side obtrusions”, and that “the third sonar sensor senses the presence of a side obtrusion on its own”. In response, and upon further review, Sandin et al. discloses a boundary sensor 340 that detects flowers, bushes, and fragile flexible structures (obstacles) not detectable by a depressible bumper soon enough to prevent damage (Col. 34, lines 1-4), wherein the boundary sensor 340 also does not require boundary responders, beacons, or GPS satellites. While it is understood that the boundary sensor 340 is not a sonar sensor, applying a sonar sensor, including the third sonar sensor of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known detection of obstacles, as shown in the boundary sensor taught by Sandin et al. Since the invention failed to provide novel or unexpected results from the third sonar sensor, use of any sonar sensor, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. HK16107657.1, filed on June 30, 2016. 

Claim Rejections - 35 USC § 103
 7.	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim(s) 1, 4, 5 and 46 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 7,024,842 B2) in view of Crouse et al. (US 2014/0330496 A1) and Kumar (US 7,679,298 B2). 

	Regarding claim 1, Hunt et al. discloses an autonomous lawn mower (i.e. a mower 10 – Col. 2, line 43) comprising: 
	a mower body having at least one motor arranged to drive a cutting blade and to propel the mower body on an operating surface via a wheel arrangement (i.e. frame 14 that supports wheel assemblies 16, a controller 70, a propulsion unit 12, and a mowing deck 18 – Col. 2, lines 42-45), wherein the mower body includes a navigation system arranged to assist a controller to control the operation of the mower body within a predefined operating area (i.e. controller 70 controls the wheels or wheel assemblies 16 with respect to the (a) one or more steering axes 13 and (2) one or more wheel axes 113 to move the mower 10 in a desired direction or in accordance with a desired pattern, pattern segment, path segment, path or maneuver, the wheel assembly 16 comprising a yoke 48 that provides mounting for a drive encoder 54 - Col. 4, lines 6-11; Col. 5, lines 29-39), wherein the navigation system includes an odometry module arranged to track the movement of the mower body on the operating surface, wherein the odometry module includes one or more encoder sensors arranged to detect a rate of rotation of at least one wheel of the wheel arrangement (i.e. drive encoder 54 may provide a feedback signal indicative of the wheel rotational speed with respect to the wheel axis 113 - Col. 5, lines 40-46), wherein the one or more encoder sensors are disposed onto a driving motor arranged to drive the at least one wheel of the wheel arrangement (i.e. FIG. 4 shows encoder 54 arranged on motor 50), and wherein (i) a first wheel of the at least one wheel, (ii) the driving motor, (iii) a gearbox connected to the driving motor and the first wheel, and (iv) a first encoder sensor of the one or more encoder sensors are located on a motor axis of the driving motor (i.e. FIG. 4 shows wheel 52, steering motor 44, drive motor 50, steering gearbox 42 indirectly connected to drive motor 50, and encoder 54 located on axis 13).
	Hunt et al. does not disclose wherein the controller is configured to detect spinning of the at least one wheel along the operating surface without movement of the mower body in response to determining that the current drawn by the driving motor is low relative to the rate of rotation of the at least one wheel.
	However, Crouse et al. discloses wherein the controller is configured to detect spinning of the at least one wheel along the operating surface without movement of the mower body in response to determining that the current drawn by the driving motor is low relative to the rate of rotation of the at least one wheel (i.e. encoder data, such as when employed in conjunction with accelerometer data, may allow for automated sensing of slippage; embodiments of the present invention may also account for wheel slippage, which, in addition to techniques above, may be assessed by monitoring current draw, such as to each wheel. If one current draw is much lower, that wheel is most likely slipping because there is not as much load on the motor [0025, 0031]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Crouse et al. to include the features of Crouse et al. order to provide preferred cut grass patterns across one or several different lawns with a single robotic unit that can handle much broader space and alternative possible paths.
	Neither Hunt et al. nor Crouse et al. disclose wherein the rate of rotation of each wheel of the at least one wheel is applied to a transmission ratio to determine a respective rotation distance of each wheel, wherein an amount of current drawn by the driving motor is measured and compared to the rate of rotation of the at least one wheel to determine the rotation distance of the at least one wheel.
	However, Kumar discloses that RPM signals are converted to wheel rotational speed based on a known gear ratio of the mechanical coupling between the motor shaft and wheel axle (Col. 1, lines 36-39).
	Further, Kumar discloses that relationships between a measured wheel speed and motor current of the corresponding motor, for each of the wheel sets having functioning wheel sensors, may be determined, wherein the relationship may include a transfer function corresponding to wheel speed versus motor current (Col. 6, lines 4-16).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Poncelet born Morey to include the features of Kumar for controlling a wheel speed of the vehicle.

	Regarding claim 4, neither Hunt et al. nor Crouse et al. nor Kumar disclose the autonomous lawn mower of claim 1, wherein the odometry module is arranged to communicate with the one or more encoder sensors disposed onto the driving motor to determine the rotation distance and a direction travelled by the at least one wheel.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Hunt et al. to include wherein the odometry module is arranged to communicate with the one or more encoder sensors disposed onto the driving motor to determine the rotation distance and a direction travelled by the at least one wheel, since the encoder of Hunt et al. facilitates the determination of wheel position over time which would indicate direction and displacement.

	Regarding claim 5, neither Hunt et al. nor Crouse et al. nor Kumar disclose the autonomous lawn mower of claim 4, wherein the odometry module is arranged to transmit the rotation distance and the direction travelled of each wheel of the at least one wheel to the navigation system.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Hunt et al. to include wherein the odometry module is arranged to transmit the rotation distance and the direction travelled of each wheel of the at least one wheel to the navigation system, since the encoder of Hunt et al. facilitates the determination of wheel position over time which would indicate direction and displacement.

	Regarding claim 46, Hunt et al. in view of Crouse et al. and Kumar overcome the limitations of the mower of claim 1 as shown in the rejection above.
	Hunt et al. further discloses wherein the one or more encoder sensors are located at a first end of the driving motor that is opposite a second end of the driving motor to which the gearbox is connected (FIG. 4 shows drive encoder 54 located on the inside end of drive motor 50 which is indirectly connected to steering gearbox 42).

10. 	Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 7,024,842 B2) in view of Crouse et al. (US 2014/0330496 A1) and Kumar (US 7,679,298 B2) as applied to claims 1, 4, 5 and 46 above, and further in view of Pyke etal. (US 10,408,946 B2).

	Regarding claim 6, neither Hunt et al. nor Crouse et al. nor Kumar disclose the autonomous lawn mower of claim 1 wherein a magnetic member is disposed onto a shaft of the driving motor, and the one or more encoder sensors is disposed adjacent to the magnetic member to determine an angular movement of the magnetic member.
	However, Pyke et al. discloses chorus subsystem (40) comprises a left rotation sensor (42), a right rotation sensor (44), and a chorus enclosure (50). Preferably, the left rotation sensor (42) and the right rotation sensor (44) are rotary encoders capable of measuring angular positions of the left and right wheels of the vehicle. The sensors (42) and (44) use a polarized magnet-sensor pair to sense the angular positions of the left and right drive motors, which directly drive the vehicle's crawler tracks (23; FIGS. 1- 3).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Hunt et al. to include the features of Pyke et al. in order to provide an improved positioning solution that can operate under such poor GPS operational conditions.

11. 	Claim(s) 47 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 7,024,842 B2) in view of Crouse et al. (US 2014/0330496 A1) and Kumar (US 7,679,298 B2) as applied to claims 1, 4, 5 and 46 above, and further in view of Angott (US 2006/0059880 A1).

	Regarding claim 47, neither Hunt et al. nor Crouse et al. nor Kumar disclose the autonomous lawn mower of claim 1 wherein the one or more encoder sensors are disposed onto the driving motor by being included on a printed circuit board (PCB) that is connected to a first end of the driving motor that is opposite a second end of the driving motor to which the gearbox is connected.
	However, Angott discloses that controllers may include printed circuit boards having the necessary components to receive signals from the main controller 54 through the wiring harness 62 and then interpret the signal from the main controller 54 and generate and transmit a signal to operate the respective motor [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Hunt et al. to include the features of Angott in order to deactivate or reduce at least one of said electric drive motors and said electric tool motor in response to detecting the object. 

12. 	Claim(s) 12, 13, 41, and 44 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandin et al. (US 8,634,960 B2) in view of Slichter et al. (US 10,225,984 B2).

	Regarding claim 12, Sandin et al. discloses an autonomous lawn mower comprising: 
		mower body having at least one motor arranged to drive a cutting blade and to propel the mower body on an operating surface via a wheel arrangement (i.e. autonomous coverage robot 10 includes a body 100, a surface treater 200 secured to the body 100; drive system 400 is carried by the body 100 and configured to maneuver the robot 10 across a surface 20; the surface treater 200 may include a reciprocating symmetrical cutter floating on a following wheel 210, a rotary cutter, a spreader, and a gatherer—Col. 6, lines 17-43; FIGS. 1-3), wherein the mower body includes a navigation system arranged to assist a controller to control the-operation of the mower body within a predefined operating area (i.e. one or more edge following sensors 310 and edge calibrators 320 are mounted on the body 100; a bumper 110 is connected to left and right bump sensors 110L and 110R, respectively, at each of front and rear ends. These permit the robot 10 to detect the direction of a bump using the timing of actuation. The controller 450 in main electronics 5400 can use this direction to back and turn the robot 10 away and angled away from the side of detection. Hard surface detectors 330E as discussed herein are placed at all four corners of the robot 10 and monitored by the controller 450. Virtual Fence detectors 529 as disclosed herein are also placed at all four corners of the robot, monitored by the controller 450 — Col. 6, lines 44-47; Col. 10, line 54 — Col. 11, line 4; FIGS. 1-3, 3E-H); 			wherein the navigation system further includes a sonic obstacle detection module arranged to use sound waves to detect any-obstacles proximate to the lawn mower (i.e. calibrators 320 include sonar, acoustic, displacement-to-magnetic, or any other sensor capable of indicating the difference between taller uncut grass 22 and shorter mowed grass 24 — Col. 26, lines 31-47: FIGS. 1-3D), wherein the mower body includes a perimeter cutter separate from the cutting blade and configured to trim an edge of the predefined operating area by moving along the edge of the predefined boundary (i.e. trimmer 220 may be coupled to the body 100 either of the uncut or cut sides, 101 and 102 respectively — Col. 9, lines 4-8).
	Sandin et al. does not specifically disclose wherein a third sonar sensor is positioned on an elongated side of the mower body proximate to the perimeter cutter to measure a distance from the mower body to a side obtrusion to navigate close to the side obtrusion without bumping the side obtrusion during trimming of the edge of the predefined operating area.
	However, Sandin et al. discloses that calibrator sensor 320 may be an array of sensors (Col. 27, line 36). The term “array” is defined as “a large and impressive grouping or organization of things” (www.dictionary.com), so a group/array of sensors 320 in Sandin et al. can be interpreted to be larger than three, since three is not really a large number. 
	Further, Sandin et al. discloses a boundary sensor 340 that detects flowers, bushes, and fragile flexible structures (obstacles) not detectable by a depressible bumper soon enough to prevent damage (Col. 34, lines 1-4). 
	While it is understood that the boundary sensor 340 is not specifically disclosed as a sonar sensor, applying a sonar sensor, including the third sonar sensor of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known detection of obstacles, as shown in the boundary sensor taught by Sandin et al. Since the invention failed to provide novel or unexpected results from the third sonar sensor, use of any sonar sensor, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  
	Sandin et al. does not disclose wherein the sonic obstacle detection module includes at least two sonar sensors located at an elevated position on top of the mower body, wherein a first sonar sensor is disposed on a left side of the top of the mower body and a second sonar sensor is disposed on a right side of the top of the mower body.
	However, Slitcher et al. in FiG. 1 discloses left and right sensors of distance sensors 112 that are mounted on top of first and second ends 116 and 118 of header 104, wherein the distance sensors 112 measure one or more distances (e.g., along a plurality scan lines relative to the distance sensors
112. The distance sensors 112 are thereby able to detect an edge, for instance an edge of a field or the edge of a portion of a field corresponding ta the interface of the harvested and unharvested portions (Col. 5, lines 35-44).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include the arrangement of
the sensors as taught by Slitcher et al. in order to provide navigational cues or navigation of the vehicle into alignment with the edge of the field.

	Regarding claim 13, Sandin et al. further discloses the autonomous lawn mower of claim 12, wherein the sonic obstacle detection module is a sonar unit (i.e. calibrators 320 include sonar).

	Regarding claim 41, neither Sandin et al. nor Slitcher et al. disclose the autonomous lawn mower of claim 12, wherein the sonic obstacle detection module includes four sonar sensors.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein the sonic obstacle detection module includes four sonar sensors, since such a modification appears to involve duplicating the sonar of Sandin et al., and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 44, neither Sandin et al. nor Slitcher et al. disclose the autonomous lawn mower of claim 12, wherein the at least two sonar sensors are pointed in the forward direction of the mower body.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mower of Sandin et al. to include wherein the at least two sonar sensors are pointed in the forward direction of the mower body, since such a modification appears to involve arranging the location of the sonar of Sandin et al., since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664